Citation Nr: 0930776	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1957.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) ) in St. Petersburg, Florida.  The Board remanded the 
appeal in June 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2006, the Veteran testified before the Board at a 
Travel Board hearing.  In July 2009, the Board advised the 
Veteran that the individual who conducted the July 2006 
hearing was no longer employed by the Board.  The 
correspondence offered the Veteran another opportunity to 
testify before the Board.  In August 2009, the Veteran 
declined the opportunity to testify again before the Board.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, and in 
light of the grants of service connection for hearing loss 
and for otitis externa, the Veteran's subjective complaints 
of intermittent tinnitus chronically since service are 
credible.

2.  Resolving reasonable doubt in the Veteran's favor, the 
evidence establishes that his current skin cancer disability 
is related to his sun exposure in service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for service connection for skin cancer are 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the decision 
below is favorable to the Veteran, no further discussion of 
the VCAA is required.

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for 
hypertension and tinnitus, and the provisions regarding 
presumptions have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Claim for service connection for tinnitus

By a rating decision issued in March 2009, the Veteran was 
awarded service connection for bilateral hearing loss, on the 
basis since hearing loss is a known complication of diving 
and service records established the Veteran's qualification 
as a Navy diver.  The rating decision noted that hearing loss 
was identified on the initial VA examination provided in 
1961.  Service connection was also granted for chronic otitis 
externa, also a known complication of military diving.

At the time of VA examination conducted in May 1961, the 
Veteran denied that he had tinnitus.  The reports of private 
audiometric examinations conducted in 2001 through 2003 do 
not address whether the Veteran reported tinnitus.  The 
report of April 2004 VA examination of the Veteran's ears 
discloses that the examiner did not state whether the Veteran 
reported or denied tinnitus.

At a Travel Board hearing conducted in May 2006, the Veteran 
testified that he first had trouble with ringing in his years 
during service and that feeling continued after service.  The 
Veteran testified that he is ears were ringing "all my 
life."  

On VA examination conducted in September 2006, the Veteran 
reported exposure to noise from explosions of TNT and rifle 
fire noise.  The examiner noted that any noise greater than 
85 dB was damaging and that high-frequency tinnitus usually 
accompanied such a hearing loss.  The examiner stated that 
the Veteran did not have a history of tinnitus.  The Veteran 
contends that he did not understand the question.

Tinnitus is defined as a noise in the years, such as ringing, 
busing, roaring or clicking.  Dorland's Illustrated Medical 
Dictionary 1914 (30th ed. 2003).  By definition, tinnitus is 
recognized as "usually subjective in type."  The evidence 
clearly establishes that the Veteran completed numerous 
underwater dives during his military service.  The examiners 
have concluded that he has bilateral hearing loss and chronic 
otitis externa as a result of such diving.  Although there 
are some suggestions in the record that the Veteran denied or 
did not manifest tinnitus or complain of tinnitus within an 
applicable presumptive period following service, those 
notations do not specifically address whether the Veteran was 
specifically asked about tinnitus in terms a lay person would 
be expected to understand.

The Veteran now contends that he has experienced tinnitus for 
many years.  There is objective evidence of bilateral hearing 
loss and chronic otitis externa.  In light of the grants of 
service connection for bilateral hearing loss and chronic 
otitis externa, and resolving reasonable doubt in the 
Veteran's favor, a grant of service connection for tinnitus 
is warranted.
 
2.  Claim for service connection for skin cancer

The Veteran has established that he was exposed to sunlight 
during diving school while in the military.  The medical 
opinions of record establish that skin protection from 
damaging exposure to sunlight was not available during that 
period.  The Veteran has provided a statement from a private 
dermatologist who has indicated that the Veteran began 
seeking dermatology treatment as early as 1965, when less 
than 10 years had elapsed following the Veteran's separation 
from military service.  However records of the exact nature 
of the Veteran's dermatology treatment beginning in 1965 are 
not available.  

The Veteran has been treated for numerous skin cancers, 
including squamous cell and basal cell carcinomas of the 
face.  He has required excision of essentially his entire 
nose.  He has also been treated with chemotherapy and 
radiation therapy.

The record establishes that the Veteran was a self-employed 
asphalt contractor following service.  He has described his 
self-employment as involving heavy equipment rental which 
required that he travel by motor vehicle between job sites to 
inspect the machinery that was rented from him to make sure 
that the machinery was working properly.  He testified that 
he did not consider this an outside job.

On VA examination conducted in September 2006, the Veteran 
provided his history of sun exposure and removal of 
approximately 50 non-melanoma skin cancers.  The Veteran had 
hundreds of scaling nodules over his trunk, face, and arms, 
with facial scarring and removal of the nose.  The examiner 
stated that it was well-known that severe sunburns and sun 
exposure can lead to skin cancer and that sunscreen was not 
available until many years after the Veteran's service 
discharge.  

This opinion is essentially favorable to the Veteran's claim, 
as the examiner did not indicate that the Veteran had 
significant sun exposure after service, and indicated that 
sunburn, which the Veteran has stated occurred only in 
service, was linked to cancer.  The examiner, however, did 
not provide an opinion indicating the likelihood that the 
Veteran's post service skin cancers were or were not linked 
to his sun exposure in service.  

In an August 2006 statement, SES, M.D., provided an opinion 
that the Veteran's multiple skin cancers were a result of 
long-standing exposure to excessive sunlight since he was a 
young man, and that the damage done many years ago was now 
manifesting.  This opinion is essentially favorable to the 
Veteran's claim, as the examiner linked the Veteran's current 
skin cancers to excessive sun exposure when the Veteran was 
"young."  However, the opinion did not indicate the 
likelihood that the Veteran's current skin cancers were 
linked to his service.  

The RO requested an opinion from an oncologist.  By a 
statement provided in July 2008, the VA oncologist declined 
to render an opinion as to the etiology of the carcinomas 
being treated.

In February 2009, a dermatologist stated that he concurred 
with the opinion of the physician who had examined the 
Veteran in October 2006.  The physician reiterated that it 
"is possible" that sun exposure during the Veteran's 
military service, "together with chronic sun exposure," 
since the Veteran lived in Florida, was responsible for most 
of the Veteran's skin cancers.  The dermatologist further 
stated that ultraviolet radiation is well known to be the 
most important etiologic factor for development of non-
melanoma skin cancer and noted that it was clearly documented 
that the Veteran had suffered acute and chronic exposure 
while in military service with no protection, as protective 
creams or lotions were not available at that time.  This 
opinion is essentially favorable to the Veteran's claim, as 
the examiner did not link the Veteran's current skin cancers 
to post service sun exposure, and noted the "acute" 
exposure the Veteran had during his military service.  
However, the opinion did not indicate a quantitative 
likelihood that the Veteran's post service skin cancers, 
especially his cancers of the nose and face, are linked to 
his service.  

The opinions of record are, in general, favorable to the 
Veteran's claim, as the opinions reflect clear medical 
knowledge that sun exposure with sunburn is a risk factor for 
the later development of non-melanoma skin cancer.  Three VA 
physicians have been asked to state the likelihood that the 
Veteran's skin cancers, including the residuals of treatment 
of such cancers, are or are not linked to the Veteran's 
service.  No VA examiner has provided the likelihood of an 
etiologic relationship between the Veteran's service and his 
cancers, although the Board requested such development in its 
2006 Remand.  There is, however, no evidence which is 
unfavorable to the claim.  

The evidence appears to be in equipoise.  Where evidence is 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) require 
that reasonable doubt be resolved in the Veteran's favor.  
Resolving reasonable doubt as to the interpretation of the 
medical opinions in the Veteran's favor, as required by the 
statutory provision, service connection for skin cancer is 
warranted.


ORDER

The claim for service connection for tinnitus is granted.

The claim for service connection for skin cancer is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


